296 U.S. 575
56 S.Ct. 130
80 L.Ed. 406
Georgia M. SPRUILL, petitioner,v.William T. BALLARD, Abram R. Serven, William D.  Buck, et al.*
No. 317.
Supreme Court of the United States
October 14, 1935

1
Georgia M. Spruill, pro se.


2
On petition for writ of certiorari to the United States Court of Appeals for the District of Columbia.


3
See, also, 293 U. S. 625, 55 S. Ct. 349, 79 L. Ed. 712; Spruill v. Supreme Court of District of Columbia, 293 U. S. 625, 55 S. Ct. 350, 79 L. Ed. 712.


4
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writ of certiorari should be granted. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 296 U. S. 662, 56 S. Ct. 168, 80 L. Ed. 472.